t c memo united_states tax_court w gregory and patricia l ryan petitioners v commissioner of internal revenue respondent docket no filed date daniel p mcglinn russell a kries and matthew s deperno for petitioners alexandra e nicholaides for respondent memorandum opinion dean special_trial_judge this matter is before the court on a motion for litigation costs filed by w gregory ryan and patricia l ryan pursuant to sec_7430 and rule ' the issues for decision are whether petitioners should be awarded reasonable_litigation_costs pursuant to sec_7430 and if so whether the amount of litigation costs requested by petitioners is reasonable and whether petitioners have unreasonably protracted the litigation at the time the petition was filed in this case petitioners resided in schofield wisconsin the underlying claim which gave rise to the present dispute involved the classification of certain payments made by gregory ryan petitioner to his former wife frances ryan pursuant to a judgment of divorce the judgment of divorce was granted by the circuit_court for the county of kalamazoo michigan trial_court and provided for permanent alimony payable to frances ryan as follows it is further ordered and adjudged that the plaintiff w gregory ryan shall pay to the defendant frances ryan for her support and maintenance the sum of seven hundred dollar_figure dollars per month in advance commencing date for january february march and april of and commencing date the sum of two hundred fifty dollar_figure dollars per week and continuing thereafter until the death or substantial change_in_circumstances or until further order of this court having competent jurisdiction this alimony shall be paid through the friend of the court consistent with the provisions hereinafter found dealing with payment of support ‘unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure in petitioner appealed the judgment of divorce to the michigan court_of_appeals court_of_appeals on the grounds that the alimony granted by the trial_court was in excess of the alimony requested by frances ryan in the divorce proceedings frances ryan had asked for alimony for a term of years yet the judgment of divorce provided alimony until frances ryan's death or a substantial change_in_circumstances the court_of_appeals rendered a per curiam opinion dated date finding that the trial court's alimony award was improper and remanded the matter to the trial_court for modification of the divorce judgment to reflect an alimony award of dollar_figure a week for eight years petitioner subsequently filed a motion for clarification with the court_of_appeals which was dismissed because it was not timely filed the trial_court did not amend the judgment of divorce pursuant to the court_of_appeals opinion frances ryan did not include payments from petitioner in and as income although she did not testify at trial the record reflects that she treated the court of appeals' opinion as having specifically removed the termination-upon-death provision contained in the original judgment of divorce petitioner on the other hand treated the payments as though a termination upon death provision was still in effect and the payments were alimony for a term of years respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and deficiencies in petitioners' federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively respondent determined that petitioner failed to establish that the dollar_figure he paid during each of the taxable years and gualified for the alimony deduction under sec_215 this court rendered ryan v commissioner tcmemo_1998_331 deciding that the amounts paid_by petitioner to his former wife were properly deductible as alimony petitioner now requests the court to award him reasonable_litigation_costs in the amount of dollar_figure opinion in general sec_7430 allows a taxpayer who is a prevailing_party ina civil tax proceeding to recover reasonable administrative and litigation costs incurred in such proceeding an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies and did not unreasonably protract the administrative or judicial proceeding see sec_7430 and b prevailing_party to be a prevailing_party a taxpayer must’ establish that respondent's position was not substantially justified substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and meet the net_worth requirements of u s c sec d b see sec_7430 a and respondent concedes that petitioners substantially prevailed with respect to the amount in controversy and the most significant issue involved in this case and met the net_worth requirements the parties dispute however whether respondent's position in the judicial proceeding was substantially justified specifically petitioners make three arguments as to why respondent's position was not substantially justified respondent took inconsistent positions with respect to petitioners and frances ryan claiming that the payments made by petitioners were not alimony but the payments received by in legislation was enacted which shifted to the commissioner the burden of proving whether the position_of_the_united_states was substantially justified see sec_7430 b as amended by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 the changes made by this legislation apply only to proceedings commenced after date tbor sec_701 sec_702 110_stat_1464 since petitioners filed their petition on date the proceedings at issue were commenced before the effective date of tbor and the changes enacted by tbor are not applicable see 108_tc_430 frances ryan were alimony respondent took inconsistent positions by disallowing deductions claimed as alimony by petitioner in and while allowing those same deductions claimed in and and respondent's position was not supported by facts and law respondent asserts that it was reasonable to argue inconsistent positions against petitioner and frances ryan in order to protect the revenue and that the failure to audit petitioner's prior or subsequent taxable years is irrelevant toa determination of the tax_liability for the years at issue in this case furthermore respondent argues that this case focused on the legal question of whether the subsequent state court order modified the alimony award in the original judgment of divorce by eliminating the termination-upon-death provision under these circumstances respondent contends the position_of_the_united_states was substantially justified we agree with respondent that taking inconsistent positions with respect to petitioner and frances ryan was reasonable inconsistent determinations may be made against the former spouses in order to protect the revenue in a whipsaw situation see 66_tc_101 smith v commissioner tcmemo_1996_292 unlike the case of human v commissioner tcmemo_1998_65 inconsistent positions were appropriate in this case because the facts and law did not make it clear that the payments were alimony we also agree with respondent that it is irrelevant whether petitioner took alimony deductions on his and returns it is well settled that respondent may assert a position as in the instant case even though he raised no objection to similar claims by the taxpayer in prior years see 584_f2d_322 9th cir 55_tc_28 43_tc_824 even if the commissioner erroneously accepted the tax treatment of certain items in previous years he is not precluded from correcting that error in a subsequent year see 713_f2d_347 8th cir affg tcmemo_1982_451 we focus therefore on whether respondent's position for the years in suit was supported by fact and law see 487_us_552 for purposes of litigation costs in a judicial proceeding the government initially takes a position on the date the answer is filed see lockett v commissioner tcmemo_1994_144 han v commissioner tcmemo_1993_386 respondent filed an answer on date thus we shall consider respondent's position as of this date in determining whether to award petitioner litigation costs respondent's position in the answer was the same as in the notice_of_deficiency ie that petitioner's deduction of the claimed alimony payments to frances ryan was disallowed in this case respondent's position was based on the uncertainty associated with what effect if any the court of appeals' opinion had on the alimony provisions contained in the judgment of divorce if the court of appeals' opinion eliminated the termination-upon-death provision contained in the judgment of divorce the payments made by petitioner to frances ryan may not have qualified as alimony under state law and may not have been deductible if the court of appeals' opinion did not alter the termination-upon-death provision contained in the judgment of divorce the payments would be considered alimony and would have been deductible under sec_215 this was ultimately a matter of legal interpretation under these circumstances we find that respondent acted reasonably in raising the issue of what effect if any the court of appeals' opinion had on the alimony provisions contained in the judgment of divorce the judgment of divorce had not been modified to reflect the changes mandated by the court of appeals' decision the absence of a corrected judgment of divorce coupled with frances ryan's position on her tax_return left the terms of the payment provisions open to interpretation we addressed the effect of the court_of_appeals opinion in ryan v commissioner supra and ultimately rejected the position on this issue taken by respondent in the notice_of_deficiency to petitioner the position however was grounded in the uncertainty of the interpretation of the court of appeals’ opinion in light of the conflicting positions taken by frances ryan and petitioner and taking into consideration our decision in ryan v commissioner supra we hold that respondent's position in the civil_proceeding was reasonable in fact and law and thus substantially justified consequently petitioner is not a prevailing_party as defined in sec_7430 as a result of this holding we need not address the question of whether petitioner has satisfied the other requirements of sec_7430 petitioner is not entitled to an award for reasonable_litigation_costs to reflect the foregoing an appropriate order and decision will be entered
